—Appeal by the defendant from (1) a judgment of the County Court, Suffolk County (Ohlig, J.), rendered May 14, 1997, convicting him of robbery in the first degree and robbery in the third degree, upon his plea of guilty, and imposing sentence, and (2) an *505amended judgment of the same court, also rendered May 14, 1997, revoking a sentence of probation previously imposed by the same court (Jones, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted robbery in the second degree.
Ordered that the judgment and amended judgment are af-. firmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.